—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered September 15, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the first degree.
Defendant pleaded guilty in satisfaction of a three-count indictment and was sentenced to 15 years to life imprisonment. Defendant’s claim, raised for the first time on appeal, that the sentence was cruel and unusual has not been preserved for appellate review. In any event, we find no support in the record for defendant’s contention. Consequently, we do not find that defendant received ineffective assistance of counsel due to the failure of counsel to raise this issue in County Court.
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Cardona, JJ., concur. Ordered that the judgment is affirmed.